                    Case: 3:20-po-01000-slc Document #: 1 Filed: 01/22/20 Page 1 of 1
                    UNITED STATES DISTRICT COURT. WESTERN DISTRICT OF WISCONSIN


 UNTIED STATES OF AMERICA,
                   v.
 KENNETH WARSHALL,
 Defendant.


                             STIPULATION, AGREEMENT, AND ORDER



         The United States and the defendant stipulate and agree that the defendant received a citation for

removing ti:nber, tree, or other forest product (Violation Number: FAONO0U; Location: WZ20). Pursuant to

Fed. R. Crim. P. 58(d), the defendant agrees not to contest the violation and to pay $230 on or before|uTy 20,

2020,   with   a check or money   order to the Central Violations Bureau, P.O. Box 780549, San Antonio,   fi   78278   ot

through the online payment system at www.cvb.uscourts.gov. In exchange, on payment of the fine noted

above, the United States   will dismiss any other currently-pending Westem District of Wisconsin citations

against the defendant that are known to this U.S. Attomey's Office. The defendant understands that the Court

will sign this Stipulatiory Agreement, and Order and that failing to pay the agreed fine amount could subject

the defendant to contempt charges and arrest.


 /sl
 CIIAD ELGERSMA                                             KENNETH WARSHALL
 Assistant United States Attomey                            Def       t



 Jarruary 22,2020                                                     t signa


         Upon receipt of this agreemenf it is ORDERED tltat the defendant pay the amount required under this

agreement.




                                         STEPHEN L. CROCKER                           Date
                                         United States Magistrate Judge
